Citation Nr: 0025631	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-01 571	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the veteran is eligible for Department of Veterans 
Affairs (VA) dental treatment.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945 and from April 1950 to March 1967.  His claim 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDING OF FACT

There is medical evidence of record suggesting that the 
veteran sustained dental trauma during his period of active 
service in World War II. 


CONCLUSION OF LAW

The claim for eligibility for VA dental treatment is well 
grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The issue before the Board is whether the veteran is eligible 
for VA dental treatment.  Legal authority provides for 
various categories of eligibility for VA outpatient dental 
treatment, such as veterans having a compensable service-
connected dental condition (Class I eligibility); veterans 
having a noncompensable service-connected dental condition 
provided that they apply for treatment within a certain time 
after service (Class II eligibility); veterans having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); veterans who were prisoners of war 
(Classes II(b) and (c)); veterans whose dental conditions are 
aggravating an associated service-connected disability (Class 
III or adjunct eligibility); veterans whose service-connected 
disabilities are rated as 100 percent disabling (Class IV 
eligibility); veterans who are participating in a 
rehabilitation program under 38 U.S.C.A. Chapter 31 (Class V 
eligibility); and veterans who have dental conditions that 
are complicating authorized treatment for a medical condition 
(Class VI eligibility).  38 U.S.C.A. § 1712(a)(1) (West 1991 
& Supp. 2000); 38 C.F.R. 
§ 17.161 (1999).

The veteran claims that he has either Class II(a) or Class 
III eligibility.  Specifically, he asserts that he suffered 
dental trauma in service and that his current edentulous 
state causes gesticulation problems, which aggravate his 
service-connected hemorrhoids.  The evidence of record 
includes a written statement from an individual who allegedly 
served with the veteran as a medic in a medical detachment 
confirming that the veteran lost teeth after being involved 
in an air raid during World War II.  This statement, 
submitted by what appears to be a medical professional, 
suggests that the veteran suffered dental trauma in service.  
Accordingly, it is sufficient to establish a well-grounded 
claim for eligibility for VA dental treatment under 
38 U.S.C.A. § 5107(a) (West 1991).  Before the Board can 
proceed in determining the merits of the veteran's claim, 
however, the RO must first undertake the additional 
development requested below.  


ORDER

The claim for eligibility for VA dental treatment is found to 
be well grounded, and to this extent only, it is granted, 
subject to the development requested below.


REMAND

Regulations governing service connection for dental 
conditions and eligibility for VA outpatient dental treatment 
were revised during the pendency of this appeal and became 
effective June 8, 1999.  64 Fed.Reg. 30392 (June 8, 1999).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  In this case, the RO 
has not informed the veteran and his representative of this 
regulatory change or provided them with the revised 
regulations for review and comment.  A Remand to cure this 
procedural defect is thus necessary.   

In addition, the RO denied the veteran's claim in June 1996 
on the basis that no dental trauma was shown to have occurred 
in service.  However, as the Board explained above, the 
record contains evidence to the contrary.  A medic in the 
veteran's unit has indicated that he recalls an air raid and 
the veteran sustaining injuries and losing teeth.  The 
veteran's service medical records establish that, although 
the veteran had some teeth missing on induction examination 
in 1942, less than 10 years later he had a full set of 
dentures.  While this claim is in remand status, a review of 
the record, particularly the service medical records, by a 
physician would be helpful in determining whether the alleged 
dental trauma actually occurred, and if so, whether the 
trauma caused a dental condition that can be considered 
service connected solely for the purpose of determining 
entitlement to VA outpatient dental treatment.   

VA regulations in effect prior to June 8, 1999 provided that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions and could 
be considered service connected solely for the purpose of 
determining entitlement to VA dental examination or 
outpatient dental treatment.  38 C.F.R. § 4.149 (1998).

According to amended VA regulations, treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease will be considered service connected 
solely for the purpose of establishing VA eligibility for 
outpatient dental treatment, as provided in 38 C.F.R. § 
17.161.  Rating activity should consider each defective or 
missing tooth and each disease of the teeth and periodontal 
tissues separately to determine whether the condition was 
incurred or aggravated in line of duty during active service 
and, when applicable, to determine whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war.  38 C.F.R. § 3.381 
(1999).  VA will consider certain dental conditions service 
connected for treatment purposes if they are shown in service 
after a period of 180 days.  See 38 C.F.R. § 3.381(c), (d) 
(1999).  

In light of the revised criteria note above, the RO is 
reminded that, on readjudication, under 38 C.F.R. § 3.381(b) 
(1999), the veteran is entitled to have each of his missing 
teeth separately considered for the purpose of determining 
whether he incurred the lost teeth during service and whether 
the loss was due to in-service trauma.

This claim is remanded to the RO for the following 
development:

1.  The RO should transfer the veteran's 
claims file to an appropriate VA 
specialist for the purpose of determining 
the nature and etiology of any dental 
disorder shown to exist.  The examiner 
should carefully review the veteran's 
dental history, especially that which is 
recorded in the service medical and 
dental records, and render a professional 
opinion, with full supporting rationale, 
as to: (1) whether it is at least as 
likely as not that the veteran suffered 
dental trauma in service; and if so (2) 
whether he currently has a dental 
disorder that results from that in-
service trauma.  The examiner should 
explain in detail the veteran's dental 
condition upon induction into the 
service, the nature of dental work 
performed on the veteran during service, 
and the veteran's dental condition 
following the dental work.  The examiner 
should indicate whether, after the 
veteran was provided with a prosthesis, 
he developed any additional dental 
pathology. 

2.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it 
complies with the above directive.  If 
the report is deficient in any manner, 
the RO should return the report for 
corrections.

3.  The RO should then review all of the 
evidence of record and adjudicate the 
veteran's claim pursuant to both the 
former and revised regulations governing 
claims for VA dental treatment.  In 
determining whether the veteran sustained 
dental trauma in service, the RO should 
separately consider each of the veteran's 
missing teeth.  If the RO denies the 
claim on readjudication, it should 
furnish the veteran and his 
representative a supplemental statement 
of the case, which cites all of the 
pertinent revised regulations, and afford 
them an opportunity to respond thereto 
before the record is returned to the 
Board for further appellate review.

The purpose of this REMAND is to afford the veteran due 
process of law and to obtain additional medical information 
in support of his claim.  By remanding this claim, the Board 
intimates no opinion, favorable or unfavorable, as to the 
claim's merits.  While this claim is in remand status, the 
veteran is free to submit additional supportive evidence and 
argument.  However, he need not act until he is otherwise 
notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals




 

